AMENDMENT NO. 8
TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 8 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
May 12, 2005, (the Amendment") by and between Merrill Lynch Mortgage Capital
Inc. (the "Buyer"), and MortgageIT, Inc. ("MIT" and a "Seller") and MortgageIT
Holdings, Inc. ("Holdings" and a "Seller" and together with MIT the "Sellers"):

The Buyer and the Sellers are parties to that certain Amended and Restated
Master Repurchase Agreement, dated as of August 4, 2004, as amended by Amendment
No. 1, dated as of September 21, 2004, Amendment No. 2, dated as of November 11,
2004, Amendment No. 3, dated as of November 18, 2004, Amendment No. 4, dated as
of December 8, 2004, Amendment No. 5, dated as of December 10, 2004, Amendment
No. 6, dated as of December 17, 2004 and Amendment No. 7, dated as of March 7,
2005 (the "Existing Repurchase Agreement"; as amended by this Amendment, the
"Repurchase Agreement"). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Existing Repurchase Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

Section 1. Waiver.    For purposes of this Amendment, this Section 1 will be
effective only for the period from and including January 1, 2005 through and
including March 31, 2005 (the "Waiver Period").

1.1    Section 12(j) of the Existing Repurchase Agreement is hereby amended by
deleting it in its entirety and replacing it with the following language, which
amendment shall be effective solely during the Waiver Period:

"(ii) Maintenance of Ratio of Indebtedness to Tangible Net Worth. The Sellers,
on a consolidated basis, shall maintain the ratio of Indebtedness to Tangible
Net Worth no greater than 22:1."

Section 2. Conditions Precedent.    This Amendment shall become effective on the
date hereof (the "Amendment Effective Date") subject to the satisfaction of the
following conditions precedent:

2.1    Delivered Documents. On the Amendment Effective Date, the Buyer shall
have received the following documents, each of which shall be satisfactory to
the Buyer in form and substance:

(a)    this Amendment, executed and delivered by a duly authorized officer of
each of the Buyer and the Sellers; and

(b)    such other documents as the Buyer or counsel to the Buyer may reasonably
request.

Section 3. Fees.    Each Seller agrees to pay as and when billed by the Buyer
all of the reasonable fees, disbursements and expenses of counsel to the Buyer
in connection with the development, preparation and execution of, this Amendment
or any other documents prepared in connection herewith and receipt of payment
thereof shall be a condition precedent to the Buyer entering into any
Transaction pursuant hereto.

Section 4. Confidentiality.    The parties hereto acknowledge that this
Amendment, the Existing Repurchase Agreement, and all drafts thereof, documents
relating thereto and transactions contemplated thereby are confidential in
nature and the Sellers agree that, unless otherwise directed by a court of
competent jurisdiction, it shall limit the distribution of such documents and
the discussion of such transactions to such of its officers, employees,
attorneys, accountants and agents as is required in order to fulfill its
obligations under such documents and with respect to such transactions.

Section 5. Limited Effect.    Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms. The amendments
set forth in this Amendment shall expire upon the expiration

1


--------------------------------------------------------------------------------


of the Waiver Period at which time the terms of the Existing Repurchase
Agreement shall revert to that set forth in the Existing Repurchase Agreement.

Section 6. Counterparts.    This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 7. GOVERNING LAW.    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 8. Conflicts.    The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Repurchase Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Buyer:
[spacer.gif] MERRILL LYNCH MORTGAGE CAPITAL INC.   [spacer.gif] By: [spacer.gif]
/s/ John Winchester   [spacer.gif]   [spacer.gif] Name: John Winchester
Title: Vice President Seller: [spacer.gif] MORTGAGEIT, INC.   [spacer.gif] By:
[spacer.gif] /s/ John R. Cuti   [spacer.gif]   [spacer.gif] Name: John R. Cuti
Title: General Counsel and Secretary Seller: [spacer.gif] MORTGAGEIT HOLDINGS,
INC.   [spacer.gif] By: [spacer.gif] /s/ John R. Cuti   [spacer.gif]  
[spacer.gif] Name: John R. Cuti
Title: General Counsel and Secretary [spacer.gif]

3


--------------------------------------------------------------------------------
